Case 4:17-cr-00313-JLH Document 464 Filed 03/13/19 Page & Hg
EASTERN Dist ups COURT

OF AR
Ee j L KANSAS

 

  
  

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF ARKANSAS MAR 1:3 2019
JAMES wy OPE
UNITED STATES OF AMERICA ) BY:
v. 5 No. 4:17CR00313-JLH-11
JUSTIN MICHAEL TARINELLI 5

SUPERSEDING INFORMATION
THE UNITED STATES ATTORNEY CHARGES THAT:
COUNT ONE

Beginning on a date unknown but at least as early as January 1, 2015, until on or about

November 1, 2017, in the Eastern District of Arkansas and elsewhere, the defendant,
JUSTIN MICHAEL TARINELLI,

conspired and agreed with others, known and unknown, to knowingly and intentionally distribute
a mixture or substance containing a detectable amount of methamphetamine, a Schedule II
controlled substance, in violation of Title 21, United States Code, Section 841(a)(1), and the
amount of controlled substances involved in the conspiracy attributable to the defendant,
JUSTIN MICHAEL TARINELLI, as a result of his own conduct and the conduct of other
conspirators reasonably foreseeable to him, is 50 grams or more of a mixture or substance
containing a detectable amount of methamphetamine, a Schedule II controlled substance, in
violation of Title 21, United States Code, Section 841(b)(1)(B).

All in violation of Title 21, United States Code, Section 846.

[END OF TEXT. SIGNATURE PAGE ATTACHED.]
Case 4:17-cr-00313-JLH Document 464 Filed 03/13/19 Page 2 of 2

CODY HILAND
United States Aff

   
  

EL GORB@N
TX Bar Number 00795383
Assistant United States Attorney
Post Office Box 1229

Little Rock, Arkansas 72203
Telephone: (501) 340-2600

E-Mail: michael.gordon@usdoj.gov
